PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/024,600
Filing Date: 29 Jun 2018
Appellant(s): MAXWELL CHASE TECHNOLOGIES, LLC



__________________
CAROL MARMO
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 May 2022.





(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3 Dec 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 14, 16-17, 24-26 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander et al. (US 6,152,295, hereon referred to as “Brander ‘295”) in view of Vaughn et al. (US 2018/0057242), Barton (US 2017/0088297), Seafish (Scallop Handling and Shucking Practices) and Brander (US 2003/0057114, hereon referred to as “Brander ‘114”).
Regarding Claim 1, Brander ‘295 discloses a method of preserving a food product comprising: placing comestible material (food products, Col. 2, Ln. 1-4) in a product containing space of a storage container (12) atop a platform (10) of a support structure (ribs 20, see Fig. 1), the storage container comprising an internal compartment (Fig. 1) having the product containing space, the support structure defining the platform (20) for supporting the comestible material, the internal compartment further comprising a reservoir (reservoir 18) below the platform, the reservoir being configured to retain liquid (Col. 2, Ln. 14-20), the platform and/or support structure being configured to direct liquid exuded from the comestible material to the reservoir (Col. 2, Ln. 14-20), the reservoir comprising an absorbent material in the reservoir (absorbent material 19), wherein the absorbent material comprising clay (Col. 2, Ln. 30), enclosing the comestible mollusk material within the product containing space with a lid (11) disposed over the product containing space (Fig. 1).
While Brander ‘295 is generic to food that bears liquid which are likely to be exuded from the products (see Col.1, Ln. 112-21), Brander ‘295 does not specifically disclose storing comestible mollusk materials. However, it would have been obvious to one of ordinary skill in the art to apply similar packaging to other types of food that also exudes liquid during storage. In any case, Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to seafood including scallops and mollusks (see paragraph 91). 
Therefore, since scallops are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store scallops in the packaging of Brander ‘295 to control its exudate within the packaging. 
Brander’295 further discloses wherein the absorbent material comprises clay and a cellulose derivative (Col. 2, Ln. 29-30) but is silent to specifically being a mixture of carboxymethylcellulose (CMC) and/or salt thereof, clay, and a soluble salt having at least one trivalent cation. Brander ‘114 is relied on to teach similar food packaging for absorbing liquid exuded from the food product stored in the packaging (see Abstract). Brander ‘114 discloses an absorbent material located in the liquid collection cavity comprising a mixture of CMC at 70%-90% by weight (paragraph 35), clay at 10%-90% by weight (paragraph 38), and a soluble salt having at least one trivalent cation at 1% to 8% by weight (paragraph 39). 
Therefore, since both Brander’295 and Brander’114 are directed to containers having absorbent materials for similar purpose of absorbing liquid exuded by a food product, it would have been obvious to one of ordinary skill in the art to substitute equivalents known for the same purpose (see MPEP 2144.06). 
Also, while Brander ‘295 discloses a lid to seal the storage container (11), he is silent to specifically reciting that the lid comprises an oxygen permeable material. Barton is directed to a food package configured for seafood (paragraph 89) and similarly comprises a tray having support structures for supporting comestible materials with a reservoir below the support structure (paragraph 49). Barton further discloses using an oxygen permeable film to prevent the formation of anaerobic bacterial spores such as Clostridium botulinum (paragraph 93). Seafish is further relied on to show that scallop handling practices considers anaerobic bacteria as potential source of food poisoning outbreaks (see Page 21/54, Information Sheet No. 3 which also list Clostridium botulinum).  
Therefore, since it is known that processing scallops presents the risk of developing anaerobic bacterial spores, it would have been obvious to one of ordinary skill in the art to provide an oxygen permeable lidding film to prevent the growth of anaerobic bacteria.  
As to the limitation “wherein the method extends the shelf life of the comestible mollusk material from 50% to 150% over conventional packaging stored at the same temperature of 4°C”, applicant indicates that “conventional packaging” is expected to store fresh scallop to about 6 days (paragraph 119 applicant’s specification); therefore, at minimum the claim requires an extension of 3 days. Since Brander’295 is directed to storing food that exudes liquid and recognizes the benefit of extending shelf-life by reducing contact of the food with its excess exudate (Col. 4, Ln. 28-34), and Vaughn discloses similar packaging that stores both poultry and fresh scallops (i.e. foods known to exude liquid, paragraph 91) there is a reasonable expectation that the combination would also extend the shelf-life of fresh scallop by at least 3 days. Furthermore, when the structure recited in the reference is substantially identical to that of the claim, claimed properties or function are presumed to be inherent (MPEP 2112.01). 
Regarding Claim 2, Brander ‘295 further teaches wherein the support structure defining the platform located above the reservoir (see 26 which is supported by the ribs 20 to be above reservoir 18, Fig. 1), the platform comprising a liquid permeable surface (liquid permeable cover 26); wherein the one or more liquid permeable surface are configured to direct liquid exuded from the comestible mollusk material into the reservoir (Col. 6, Ln. 13-24).
Regarding Claim 3, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claim 10, Brander’114 further teach wherein the absorbent material comprises citric acid (paragraph 26). 
Regarding Claim 11, Brander ‘114 is further relied on to teach similar packaging with absorbent materials (absorbent material 46), wherein the absorbent material may have antimicrobial additives such as citric acid (paragraph 26) for the expected results of reducing microbial load in the liquid exuded by the food product. 
Regarding Claim 12, Barton further teaches wherein the oxygen permeable material is a lidding film (clear plastic film 18, paragraph 93).  
Regarding Claim 14, Vaughn further teaches wherein the comestible mollusk material is scallops (see discussion of Claim 1 and paragraph 91). 
Regarding Claim 16, as similarly discussed in the rejection of Claims 1-2, the combination of Brander ‘295, Vaughn, Barton, Seafish and Brander’114 discloses a method of packaging and preserving comestible mollusk material comprising: 
a. providing a storage container that defines an internal compartment (12 of Brander ‘295, referring to Figure 1 hereon), the internal compartment comprising a reservoir (18 of Brander ‘295) and a product containing space above the reservoir, the storage container comprising: 
i. a base (13 of Brander ‘295) and a sidewall (16 of Brander ‘295) extending upwardly from the base, the base and at least a portion of the sidewall extending therefrom defining the reservoir (18 of Brander ‘295), the reservoir being configured to retain liquid (Col. 1, Ln. 13-18 of Brander ‘295); and 
ii. a support structure disposed within the internal compartment (Ribs 20 of Brander ‘295), the support structure defining a platform (cover 26) located above the reservoir, the support structure and/or platform comprising one or more liquid permeable surface  (liquid permeable surface 26, Col. 6, Ln. 13-18 of Brander ‘295); 
iii. a lid comprising an oxygen permeable material (Paragraph 93 of Barton); 
the reservoir comprising an absorbent material, the absorbent material being a mixture of (i) carboxymethylcellulose and/or a salt thereof, (ii) clay and (iii) a soluble salt having at least one trivalent cation, wherein the carboxymethylcellulose is 70% to 90% by weight of the mixture, the clay is 5% to 24% by weight of the mixture and the soluble salt having at least one trivalent cation is 1% to 8% by weight of the mixture (paragraphs 35, 38 and 39 of Brander’114); 
b. placing the comestible mollusk material in the product containing space atop the platform, wherein the lid encloses the comestible mollusk material within the product containing space (26 of Brander ‘295, see Vaughn for teachings of placing Mollusk as discussed in the rejection of Claim 1); 
c. enclosing the comestible mollusk material within the product containing space with the lid disposed over the product containing space (see 11, Fig. 1 of Brander ‘295); and, 
d. allowing the lid to provide a sufficient exchange of oxygen for the comestible mollusk material (see Barton as applied in the rejection of Claim 1); 
wherein the method extends the shelf-life of the comestible mollusk material from 20%-150% (MPEP 2112.01.I).
Regarding Claim 17, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claim 24, Brander’114 further teach wherein the absorbent material comprises citric acid (paragraph 26). 
Regarding Claim 25, Brander ‘114 is further relied on to teach similar packaging with absorbent materials (absorbent material 46), wherein the absorbent material may have antimicrobial additives such as citric acid (paragraph 26) for the expected results of reducing microbial load in the liquid exuded by the food product. 
Regarding Claim 26, Barton further teaches wherein the oxygen permeable material is a lidding film (clear plastic film 18, paragraph 93).  
Regarding Claim 28, Vaughn further teaches wherein the comestible mollusk material is scallops (see discussion of Claim 1 and paragraph 91). 
Regarding Claim 29, since the combination suggest all the limitations of Claim 18, the package of the combination would necessarily exhibit similar shelf life when stored in similar refrigerated conditions. 
Regarding Claim 30 and 32, Brander‘114 further teaches wherein the clay is bentonite clay (paragraph 36) and the soluble salt having at least one trivalent cation is potassium aluminum sulfate (paragraph 39). 
Regarding Claim 31 and 33, Brander’114 further teaches wherein the CMC is about 87% by weight of the mixture (encompassed by 10 to 90%, paragraph 35), the bentonite clay is about 10% by weight (paragraph 38), and the potassium aluminum sulfate is about 3% by weight (paragraph 39). 


Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claim 12 and 26, further in view of Wellinghoff et al. (US 2008/0026029). 
Regarding Claims 13 and 27, while the combination discloses a lid and an absorbent material comprising antimicrobial properties (Paragraph 26 of Brander ‘114), the combination is silent to the storage container further comprising an entrained polymer film material disposed within the internal compartment and made from a monolithic material comprising a base polymer, a channeling agent and a chlorine dioxide releasing agent, wherein the chlorine dioxide agent releases chlorine dioxide gas into the product containing space by reaction of moisture with the antimicrobial releasing agent. 
Wellinghoff is relied on to teach known release agents that are applicable to seafood to control respiration the product (see paragraph 67). Wellinghoff specifically discloses a polymer film (paragraph 73) material within the internal compartment made from monolithic material (core 12, also see paragraph 67) comprising a base polymer (paragraph 28), a channeling agent (polyethylene glycol, paragraph 34), and a chlorine dioxide releasing agent (Chlorite salt, paragraph 37). 
Therefore, since Wellinghoff is directed to seafood within gas permeable packaging (paragraph 67), it would have been obvious to one of ordinary skill in the art to provide the gas generating composition of Wellinghoff to regulate the respiration of the mollusk materials. 
(2) Response to Argument
As to Section A of the Brief, Appellant argues that the cited prior art do not teach or suggest: 
A method of packaging and preserving comestible mollusk material; ...
an absorbent material, the absorbent material being a mixture of (i) about 87% by
weight of carboxymethylcellulose (CMC) and/or a salt thereof, (ii) about 10% by weight
of day and (iii) about 3% by weight of a soluble salt having at least one trivalent cation,
wherein the method extends the shelf life of the comestible mollusk material by
50% to 250% over conventional packaging stored at the same temperature of 4" C.
In particular Appellant argues that Vaughn teaches the storage of “meat” and lacks any example that demonstrate comestible mollusk material. Further, Appellant argues that Vaughn does not make known that scallop exude liquid during storage and thus one of ordinary skill in the art would not modify Brander’295 to include mollusk material (page 5-6 of the Brief). However, the arguments are not persuasive because both Vaughn and Brander’295 are directed to packages that separate fluid exuded from the stored food (“a reservoir for retaining fluids exuded from stored food” abstract of Brander’295 and “absorbing fluid shed by food product such as meat”, paragraph 25 of Vaughn). Vaughn indeed recognizes that mollusk material such as scallops exudes liquid during storage, because the package of Vaughn is entirely directed to food product which expels liquid (“The food product may be poultry or seafood or other food product that releases a liquid that the seller desires to control”, see abstract of Vaughn) and further indicates that the term “meat” includes scallop (paragraph 91). Therefore, there is a clear recognition that the package is for materials which expels liquid such as scallops. In view of this, it is maintained that the combination of Brander’295 and Vaughn is proper, and that it would have been obvious to one of ordinary skill in the art to store scallops in the container of Brander’295, since it is known to store scallops in container that separates the fluid exuded by the food product from the food product itself.  
Appellant then argues that even if Vaughn recognizes that scallops exudes liquid during storage, Appellant submits that various food exude different amounts of liquid and therefore one would not reasonably expect the package of Brander’295 be readily effective for any and all types of food product (Page 6-7 of the Brief). Appellant provides evidence to this by comparing the storage of scallops to sliced tomatoes, which demonstrates a very significant difference. However, the argument is not persuasive because it is reasonable to expect that the storage condition of a meat product such as scallop would differ significantly from a produce such as tomatoes. As to the amount of liquid exuded by the various food product, the argument is not persuasive because Vaughn provides a package that absorbs liquid released by the food product such as meat, and indicates that “meat” includes scallops (paragraph 91 of Vaughn). Therefore, one of ordinary skill in the art would have been capable of anticipating the amount of liquids exuded by scallops, since Vaughn specifically stores scallops, among other meats, in packages where the liquid is separated. 
As to the specific mixture of the absorbent material, Appellant argues that the claimed amount of about 87% carboxymethylcellulose (CMC) and about 10% clay are not encompassed by the “most preferred” amounts taught by Brander’114 who teaches 70 to 75% CMC and 20-30% clay (page 8 of the Brief). However, the argument is not persuasive because the “preferred amount” taught by Brander’114 is not a required amount. Since Brander’114 indicate a range of 10 to 90% being a suitable amount of CMC, and a range of 10-90% being a suitable amount of clay, Brander’114 encompasses the claimed range of about 87% CMC and 10% clay and therefore a prima facie case of obviousness exists. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Appellant argues that the Examiner overlooks the unexpected results of extending shelf-life by 50% to 250% achieved by the configured absorbent material according to Claim 1 and 16. Specifically, Appellant argues that none of the cited reference identifies a specific expected or achieved shelf-life extension as a result of the disclosed packaging and/or absorbent material. However, the argument is not persuasive because Brander’295 specifically recites: 
It is another object of the present invention to provide an improved tray insert for insertion in a storage container and which can absorb and retain substantially all the fluid exuded from the food products stored in a container without the food products contacting the retained fluid, and thereby increasing the shelf-life of the food products contained in the storage container. (Col. 4, Ln. 28-34). 
Brander’295 therefore acknowledges that separating a meat product from the fluid exuded from the meat product directly results in an extension of shelf-life. Since Vaughn is directed to similar packages that also separates the fluid from the food product, there is a reasonable expectation that Vaughn’s package also extends the shelf-life of the product stored therein. It is therefore maintained that one of ordinary skill in the art would have combined Brander’295, Vaughn, and Brander’114 with the expectation of extending the shelf-life of scallops compared to conventional packaging. Note that “conventional packaging” is construed to be a package where mollusk sit within their own exudate (see Appellant’s specification, paragraph 2) which is also recognized by Brander’295 to be unfavorable for the shelf-life (“Excess moisture within food storage containers can cause premature spoilage of food products which are stored in the containers because the moisture provides a favorable environment for the growth and reproduction of microorganisms” Col. 1, Ln. 24-28). Also, since the combination discloses all of the structural limitation required by the claim, the package taught by the prior art combination must necessarily exhibit the properties (MPEP 2112.01). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In response to Appellant’s argument regarding the Barton and Seafish reference, Appellant reiterates that there is no motivation to specify the absorbent composition selectively for the storage of mollusk material; however, the argument is not persuasive because it is maintained that the combination properly demonstrates that mollusk material such as scallops can be stored in the container of Brander’295 as discussed in the response above. 
As to Section B of the Brief, Examiner maintains the rejections over Dependent Claim 13 and 27 in view of the response above in Section A. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792     

/Jennifer McNeil/Primary Examiner, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.